Title: To Alexander Hamilton from Jonathan Williams, 8 June 1796
From: Williams, Jonathan
To: Hamilton, Alexander


Philadelphia, June 8, 1796. “I thank you for your friendly offer and, in conformity, request you to let me know what proposals Mr Macomb is willing to make. My Demand is $17530 Dollars, being the difference arising on the unperformed Contract made with me by Mr. Duer on the Companys acct. agreeably to the terms of the partnership. I bought the $50000 six ⅌ Cents and paid for them in specie $63250. Dollars. The stock was tendered and the tender duely acknowledged on the Day the Contract became due. At that time the stock would not sell for its nominal amount, so that I am a real sufferer in the sum of $13250.…”
